Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 26 February 2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Liu.

Drawings
Drawings were received on 26 February 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Palanivelu et al. (US 2018/0097596) in view of Liu et al. (US 2020/0068514).
Regarding claim 14, Palanivelu discloses a method of wireless communication performed by a network entity (fig. 4, BS), comprising: transmitting, to a user equipment (UE), a plurality of positioning reference signal (PRS) configurations (fig. 11; para. 76, lines 9-15; note: NPRS configuration per subframe; para. 91) for one or more serving or neighboring transmission-reception points (TRPs) (para. 76; note: PRS for DL of a serving BS having at least one TRP - fig. 1). 
Palanivelu discloses a synchronization signal (para. 49, second and penultimate sentences) but does not disclose though Liu teaches a base station transmitting, to a UE, a set of parameters that indicate time and frequency locations of one or more synchronization signal blocks (SSBs) of the one or more serving or neighboring TRPs (figs. 2-3; para. 106, first sentence; paras. 227 and 229) wherein each of the one or more SSBs comprises at least one primary synchronization signal (PSS), at least one secondary synchronization signal (SSS), and at least one physical broadcast channel (PBCH) (figs. 2-3; paras. 92 and 96-97). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have transmitting, to a UE, a set of parameters that indicate time and frequency locations of one or more synchronization signal blocks (SSBs) of the one or more serving or neighboring TRPs, 
Regarding claim 15, Palanivelu in view of Liu makes obvious the method of claim 14, wherein the set of parameters comprises: a frequency where the one or more SSBs are transmitted, an SSB periodicity, an SSB offset, an SSB pattern or any combination thereof (Liu,  figs. 2-4; para. 106-108; note: timing indicates SSB periodicity, offset and pattern).
Regarding claim 16, this limitation is rejected as further describing an alternative limitation and does not further limit a frequency, an SSB periodicity and SSB pattern addressed in the rejection of claim 15.
Regarding claim 19, Palanivelu in view of Liu makes obvious the method of claim 14, wherein the one or more SSBs are transmitted on multiple frequencies (Liu, figs. 2-3; note: the SSB spans multiple frequencies - para. 92; note: OFDM symbols; para. 95; note: subcarriers).  
 Regarding claim 22, Palanivelu in view of Liu makes obvious the method of claim 14, wherein only overlapping resources in time and frequency are punctured (Palanivelu, para. 91, last sentence; note: puncturing involving NPRS and other data - paras. 37 and 88).  

Allowable Subject Matter
Claims 1-13, 25-29 and 32 are allowed.
s 17-18, 20-21 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Dependent claims are rejected under 35 U.S.C 102 or 103 as set forth in this Office Action. Examiner prefers to consider under 37 C.F.R. 1.312 newly filed or amended dependent claims as related to rejections under 35 U.S.C. 102 or 103 in lieu of examining these dependent claim changes throughout prosecution of this application. Generally, Examiner will approve any post-allowance changes or additions to dependent claims if not subject to a new ground of rejection (MPEP 714.16 (I), “Where claims added by amendment under 37 CFR 1.312 are all of the form of dependent claims, some of the usual reasons for nonentry are less likely to apply although questions of new matter, sufficiency of disclosure, or undue multiplicity of claims could arise.”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462